UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For transition period from Commission File Number: 0-26086 YARDVILLE NATIONAL BANCORP (Exact name of registrant as specified in its charter) 22-2670267 (IRS Employer Identification No.) New Jersey (State or other jurisdiction of incorporation or organization) 2465 Kuser Road, Hamilton, New Jersey 08690 (Address of principal executive offices) (609) 585-5100 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed from last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [x]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definitions of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer []Accelerated filer [x]Non-accelerated filer [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes [ ] No [x] Indicate the number of share outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of August 3, 2007 the following class and number of shares were outstanding: Common Stock, no par value 11,181,137 Class Number of shares outstanding INDEX YARDVILLE NATIONAL BANCORP AND SUBSIDIARIES PART I FINANCIAL INFORMATION PAGE NO. Item 1. Financial Statements (unaudited) Consolidated Statements of Condition June 30, 2007 (unaudited) and December 31, 2006 3 Consolidated Statements of Income Three and six months ended June 30, 2007 and 2006 (unaudited) 4 Consolidated Statements of Changes in Stockholders’ Equity Six months ended June 30, 2007 and 2006 (unaudited) 5 Consolidated Statements of Cash Flows Six months ended June 30, 2007 and 2006 (unaudited) 6 Notes to Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 33 Item 4. Controls and Procedures 37 PART II OTHER INFORMATION Item 1. Legal Proceedings 38 Item 1A. Risk Factors 38 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 38 Item 3. Defaults Upon Senior Securities 38 Item 4. Submission of Matters to a Vote of Security Holders 38 Item 5. Other Information 38 Item 6. Exhibits 38 Signatures 39 Exhibit Index E-1 2 Part I:FINANCIAL INFORMATION Item 1. Financial Statements Yardville National Bancorp and Subsidiaries Consolidated Statements of Condition (Unaudited) (in thousands, except share data) June 30, 2007 December 31, 2006 Assets: Cash and due from banks $ 33,552 $ 30,355 Federal funds sold 23,725 3,265 Cash and Cash Equivalents 57,277 33,620 Interest bearing deposits with banks 6,789 32,358 Securities available for sale 408,356 402,641 Investment securities (market value of $102,661 in 2007 and $98,037 in 2006) 103,139 96,072 Loans 1,900,657 1,972,881 Less:Allowance for loan losses (24,692 ) (24,563 ) Loans, net 1,875,965 1,948,318 Bank premises and equipment, net 12,384 12,067 Other real estate 385 385 Bank owned life insurance 50,565 49,651 Other assets 47,246 45,619 Total Assets $ 2,562,106 $ 2,620,731 Liabilities and Stockholders' Equity: Deposits Non-interest bearing $ 196,499 $ 197,126 Interest bearing 1,803,289 1,806,157 Total Deposits 1,999,788 2,003,283 Borrowed funds Securities sold under agreements to repurchase 10,000 10,000 Federal Home Loan Bank advances 263,000 324,000 Subordinated debentures 62,892 62,892 Obligation for Employee Stock Ownership Plan (ESOP) 1,406 1,688 Other 1,391 1,593 Total Borrowed Funds 338,689 400,173 Other liabilities 34,643 31,181 Total Liabilities $ 2,373,120 $ 2,434,637 Commitments and Contingent Liabilities Stockholders' equity: Preferred stock:no par value Authorized 1,000,000 shares, none issued Common stock:no par value Authorized 20,000,000 shares Issued 11,371,731 shares in 2007 and 11,250,592 shares in 2006 110,882 108,728 Surplus 2,205 2,205 Undivided profits 91,799 86,100 Treasury stock, at cost:180,594 shares (3,160 ) (3,160 ) Unallocated ESOP shares (1,406 ) (1,688 ) Accumulated other comprehensive loss (11,334 ) (6,091 ) Total Stockholders' Equity 188,986 186,094 Total Liabilities and Stockholders' Equity $ 2,562,106 $ 2,620,731 See Accompanying Notes to Unaudited Consolidated Financial Statements. 3 Yardville National Bancorp and Subsidiaries Consolidated Statements of Income (Unaudited) Three Months Ended Six Months Ended June 30, June 30, (in thousands, except per share amounts) 2007 2006 2007 2006 INTEREST INCOME: Interest and fees on loans $ 35,950 $ 37,307 $ 73,086 $ 72,728 Interest on deposits with banks 678 336 896 566 Interest on securities available for sale 5,379 8,842 10,762 17,804 Interest on investment securities: Taxable 16 26 36 49 Exempt from Federal income tax 1,102 1,025 2,167 2,035 Interest on Federal funds sold 263 152 340 280 Total Interest Income 43,388 47,688 87,287 93,462 INTEREST EXPENSE: Interest on savings account deposits 7,164 6,974 14,261 13,121 Interest on certificates of deposits $100,000 or more 3,323 2,500 6,522 4,784 Interest on other time deposits 8,376 6,443 16,223 11,963 Interest on borrowed funds 3,519 9,392 7,230 18,696 Interest on subordinated debentures 1,400 1,360 2,791 2,666 Total Interest Expense 23,782 26,669 47,027 51,230 Net Interest Income 19,606 21,019 40,260 42,232 Less provision for loan losses 1,800 1,800 2,450 4,150 Net Interest Income After Provision for Loan Losses 17,806 19,219 37,810 38,082 NON-INTEREST INCOME: Service charges on deposit accounts 658 777 1,275 1,436 Securities gains, net - - 7 - Income on bank owned life insurance 472 440 914 861 Other non-interest income 753 576 1,429 1,157 Total Non-Interest Income 1,883 1,793 3,625 3,454 NON-INTEREST EXPENSE: Salaries and employee benefits 7,973 7,572 15,775 15,223 Occupancy expense, net 1,875 1,368 3,661 2,795 Equipment expense 841 856 1,680 1,652 Other non-interest expense 4,911 4,510 9,239 8,014 Total Non-Interest Expense 15,600 14,306 30,355 27,684 Income before income tax expense 4,089 6,706 11,080 13,852 Income tax expense 958 1,649 2,821 3,627 Net Income $ 3,131 $ 5,057 $ 8,259 $ 10,225 EARNINGS PER SHARE: Basic $ 0.28 $ 0.46 $ 0.75 $ 0.94 Diluted 0.27 0.45 0.72 0.90 Weighted average shares outstanding: Basic 11,088 10,938 11,065 10,911 Diluted 11,416 11,339 11,411 11,326 See Accompanying Notes to Unaudited Consolidated Financial Statements. 4 Yardville National Bancorp and Subsidiaries Consolidated Statements of Changes in Stockholders’ Equity Six Months Ended June 30, 2007 and 2006 (Unaudited) Accumulated Unallocated other (in thousands, except share Common Common Undivided Treasury ESOP Comprehensive amounts) shares stock Surplus profits stock Shares income (loss) Total BALANCE, December 31, 2005 10,914,737 $ 105,122 $ 2,205 $ 85,896 (3,160 ) $ (2,250 ) $ (10,355 ) $ 177,458 Net income 10,225 10,225 Unrealized loss - securities available for sale, net of tax of benefit of $5414 (8,941 ) (8,941 ) Total comprehensive income 1,284 Cash dividends paid ($0.22 per share) (2,522 ) (2,522 ) ESOP fair value adjustment 5 5 Common stock issued: Exercise of stock options and related tax benefit 83,041 1,615 1,615 Stock option expense 149 149 Dividend reinvestment plan 5,875 205 205 ESOP shares allocated 281 281 BALANCE, June 30, 2006 11,003,653 $ 107,096 $ 2,205 $ 93,599 (3,160 ) $ (1,969 ) $ (19,296 ) $ 178,475 BALANCE, December 31, 2006 11,069,998 $ 108,728 $ 2,205 $ 86,100 (3,160 ) $ (1,688 ) $ (6,091 ) $ 186,094 Net income 8,259 8,259 Unrealized gain - securities available for sale, net of tax benefit of $3,270 (4,735 ) (4,735 ) Less reclassification of realized net gain on sale of securities available for sale, net of tax of $2 (5 ) (5 ) Adjustment to recognize funded status of retirement plan, net of tax benefit of$271 (503 ) (503 ) Total comprehensive income 3,016 Cash dividens paid ($0.23 per share) (2,560 ) (2,560 ) ESOP fair value adjustment 14 14 Common stock issued: Exercise of stock options and related tax benefit 66,094 1,347 1,347 Exercise of stock warrants 50,000 600 600 Stock option expense 18 18 Dividend reinvestment plan 5,045 175 175 ESOP shares allocated 282 282 BALANCE, June 30, 2007 11,191,137 $ 110,882 $ 2,205 $ 91,799 (3,160 ) $ (1,406 ) $ (11,334 ) $ 188,986 See Accompanying Notes to Unaudited Consolidated Financial Statements. 5 Yardville National Bancorp and Subsidiaries Consolidated Statements of Cash Flows (Unaudited) Six Months Ended June 30, (in thousands) 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net Income $ 8,259 $ 10,225 Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses 2,450 4,150 Depreciation 1,228 1,293 ESOP fair value adjustment 14 6 Option expense 18 149 Amortization of deposit intangible 102 102 Amortization and accretion on securities (127 ) (121 ) Gain on sale of securities available for sale (7 ) - Increase (decrease) in other assets 127 (3,738 ) Increase in other liabilities 3,462 2,749 Net Cash Provided by Operating Activities 15,526 14,815 CASH FLOWS FROM INVESTING ACTIVITIES: Net decrease (increase) in interest bearing deposits with banks 25,569 (45,960 ) Purchase of securities available for sale (40,567 ) (9,185 ) Maturities, calls and paydowns of securities available for sale 26,627 33,264 Proceeds from sales of securities available for sale 330 - Purchase of investment securities (8,111 ) (5,360 ) Proceeds from maturities and paydowns of investment securities 1,061 1,645 Net decrease (increase) in loans 69,903 (66,206 ) Expenditures for bank premises and equipment (1,545 ) (1,174 ) Net Cash Provided by (Used in) Investing Activities 73,267 (92,976 ) CASH FLOWS FROM FINANCING ACTIVITIES: Net (decrease) increase in demand, money market, and savings deposits (46,091 ) 21,756 Net increase in certificates of deposit 42,596 52,510 Proceeds from borrowed funds (needs to be updated and 2006 reviewed) 40,000 - Paydowns of borrowed funds (101,484 ) (10,855 ) Proceeds from issuance of common stock 2,054 1,423 Tax benefit related to stock-based compensation 67 396 Allocation of ESOP Shares 282 281 Dividends Paid (2,560 ) (2,522 ) Net Cash (Used in) Provided by Financing Activities (65,136 ) 62,989 Net increase (decrease) in cash and cash equivalents 23,657 (15,172 ) Cash and cash equivalents as of beginning of period 33,620 63,486 Cash and Cash Equivalents as of End of Period $ 57,277 $ 48,314 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid during the year for: Interest $ 51,890 $ 50,976 Income taxes 348 2,485 SUPPLEMENTAL SCHEDULE OF NON-CASH INVESTING AND FINANCING ACTIVITIES Transfer from loans, net of charge offs $ - $ 502 See Accompanying Notes to Unaudited Consolidated Financial Statements. 6 Yardville National Bancorp and Subsidiaries Notes to (Unaudited) Consolidated Financial Statements Three and Six Months Ended June 30, 2007 1. Summary of Significant Accounting Policies Basis of Financial Statement Presentation The consolidated financial statements have been prepared in conformity with U.S. generally accepted accounting principles (GAAP).In preparing the consolidated financial statements, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities as of the date of the statements of condition, and the reported amounts of revenues and expenses for the periods. Actual results could differ significantly from those estimates and assumptions. Material estimates that are particularly susceptible to significant change in the near-term relate to the determination of the allowance for loan losses and the valuation of real estate acquired in connection with foreclosures or in satisfaction of loans. The consolidated financial data as of and for the three and six months ended June 30, 2007 include, in the opinion of management, all adjustments, consisting of only normal recurring accruals, necessary for a fair presentation at such dates and for such periods. The consolidated financial data presented for the three and six months ended June 30, 2007 is not necessarily indicative of the results of operations that might be expected for the entire year ending December 31, 2007. A. Consolidation The consolidated financial statements include the accounts of Yardville National Bancorp and its subsidiary, The Yardville National Bank, and the Bank’s direct and indirect subsidiaries (collectively, the “Company”). All significant inter-company accounts and transactions have been eliminated in consolidation. B. Reclassification Certain reclassifications have been made in the consolidated financial statements for prior periods to conform to the classification presented in 2007. Critical Accounting Policies and Estimates Note 1 to the Audited Consolidated Financial Statements included in our Annual Report on Form 10-K, as amended, for the year ended December 31, 2006, contains a summary of our significant accounting policies. We believe our policies governing the allowance for loan losses, income taxes and asset impairments, including other than temporary declines in the value of our securities, are critical accounting policies. These policies are deemed critical because they require management to make difficult, subjective and complex judgments about matters that are inherently uncertain and because it is likely that materially different amounts would be reported under different conditions or using different assumptions. Our critical accounting policies and their application are periodically discussed with the audit committee of the Company’s board of directors. The allowance for loan losses represents management’s estimate of probable credit losses inherent in the loan portfolio at the balance sheet date.The allowance for loan losses has been determined in accordance with GAAP, under which we are required to maintain an adequate allowance for loan losses. The allowance for loan losses is determined based on our assessment of several factors.Those factors include reviews and evaluations of specific loans, current economic conditions, historical loan loss experience and the level of 7 classified and nonperforming loans. We believe that our allowance for loan losses is adequate to cover specifically identifiable loan losses, as well as losses inherent in our portfolio which are probable but not specifically identifiable. The provision for loan losses charged to operating expense is determined by management and is based upon a periodic review of the loan portfolio, past experience, the economy, and other factors that may affect a borrower’s ability to repay a loan. The provision is based on management’s estimates and actual losses may vary from estimates. Estimates are reviewed and adjustments, as they become necessary, are reported in the periods in which they become known. While management uses available information to recognize losses on loans, future additions to the allowance may be necessary based on changes in economic conditions, particularly in New Jersey, and due to other factors described above. In addition, various regulatory agencies, as an integral part of their examination process, periodically review the Company’s allowance for loan losses. Such agencies may require the Company to recognize additions to the allowance based on their judgments about information available to them at the time of their examination. For additional information on the methodology for determining the allowance for loan losses see “Allowance for Loan Losses” in Management’s Discussion and Analysis of Financial Condition and Results of Operations later in this report. We are subject to the income tax laws of the United States and the states where we conduct our business. We account for income taxes by recognizing the amount of taxes payable or refundable for the current year and deferred tax assets and liabilities for estimated future tax consequences, which require judgment of events that have been recognized in our consolidated financial statements or tax returns. Fluctuations in the actual outcome of these future tax consequences could materially impact our consolidated financial statements or results of operations. Certain of our assets are carried in our consolidated statements of condition at fair value or at the lower of cost or fair value. Valuation allowances are established when necessary to recognize impairment of such assets. We periodically perform analyses to test for impairment of various assets. In addition to our impairment analyses related to loans, another significant analysis relates to other than temporary declines in the value of our securities. We conduct a quarterly review and evaluation of the securities portfolio to determine if the value of any security has declined below its carrying value and whether any such decline is other than temporary. If any such decline is deemed other than temporary, we adjust the carrying value of the security by writing down the security to fair market value through a charge to current period earnings. At June 30,2007 we have determined that all unrealized losses were temporary in nature. 2. Earnings Per Share Weighted average shares for the basic net income per share computation for the three months ended June 30, 2007 and 2006 were 11,088,000 and 10,938,000, respectively. For the diluted net income per share computation, common stock equivalents of 328,000 and 401,000 are included for the three months ended June 30, 2007 and 2006, respectively. Common stock equivalents that were antidilutive for the three months ended June 30, 2007 and 2006 were 39,000 and 42,000, respectively. Weighted average shares for the basic net income per share computation for the six months ended June 30, 2007 and 2006 were 11,065,000 and 10,911,000, respectively. For the diluted net income per share computation, common stock equivalents of 346,000 and 415,000 are included for the six months ended June 30, 2007 and 2006, respectively. Common stock equivalents that were antidilutive for the six months ended June 30, 2007 and 2006 were 12,000 and 42,000, respectively. 8 3. Stock-Based Compensation The Company has three share-based compensation plans under which incentive and nonqualified stock options, restricted stock or other stock-based awards may be granted periodically to certain employees and directors. Options granted to employees have been granted at an exercise price equal to the fair value of the underlying shares at the date of grant and vest based on continued service with the Company for a specified period, generally five years with a maximum of ten years. Options granted to directors vest immediately and typically have five-year terms. While the Company has a plan that allows for the granting of restricted stock or other stock-based awards, no restricted stock or other stock-based awards have been granted under the plan as of June 30, 2007. The Company uses the Black-Scholes option-pricing model to determine the fair value of options at the date of grant. The Black-Scholes, option-pricing model requires several inputs, including the stock price volatility, expected term and dividend rate. Changes in input assumptions can materially affect the fair value estimates. The Company did not grant any options in the first and second quarters of 2007. Expense forthe first half of 2007relating to options granted prior to the first quarter of 2007 was $18,000. There was $149,000 inexpense relating to stock options in 2006.At June 30, 2007, there was $51,000 in unamortized option expense that will be expensed over the next four years. 4. Relationships and Transactions with Directors and Officers The Bank has extended credit in the ordinary course of business to directors, senior officers, and their associates on substantially the same terms, including interest rates and collateral, as those prevailing for comparable transactions with other customers of the Bank. None of these loans were past due or on nonaccrual status at June 30, 2007 and 2006. The following table summarizes activity with respect to such loans. Included in repayments and other changes for the six months ended June 30, 2006, is a $25.4 million reduction due to the resignations of directors Lorraine Buklad and Sidney L. Hofing on December 31, 2005. Six Months Ended June 30, (in thousands) 2007 2006 Balance as of beginning of period $ 18,932 $ 57,414 New loans 2,488 1,981 Repayments and other changes 1,734 27,103 Balance as of end of the period $ 19,686 $ 32,292 In addition, the Company has had, and expects in the future to have other transactions in the ordinary course of business with a number of its directors, senior officers and other affiliates (and their associates) on substantially the same terms as those prevailing for comparable transactions with unaffiliated third parties. No new material relationships or transactions were commenced, and no material changes were made to existing relationships or transactions, during the quarter ended June 30, 2007. 5. Derivative Financial Instruments As part of our interest rate risk management process, we periodically enter into interest rate derivative contracts. These derivative interest rate contracts may include interest rate swaps, caps and floors, and are utilized to modify the repricing characteristics of specific assets and liabilities. There were $105.0 million in pay floating swaps outstanding at June 30, 2006. These swaps increased interest expense by approximately $1.1 million in the first six months of 2006. There were no derivative financial instruments outstanding at June 30, 2007 or December 31, 2006. 9 6. Regulatory Matters On August 31, 2005, the Bank entered into a formal agreement with the Office of the Comptroller of the Currency (the “OCC”) regarding the conduct of certain of its operations, maintaining specified capital levels, obtaining prior approvals of dividend payments, and addressing other concerns identified in the OCC’s Report of Examination for the examination that commenced on January 3, 2005. The agreement will continue until terminated by the OCC. Among other things, the agreement requires the Bank to achieve and maintain a total risk-based capital ratio of at least 10.75%, a Tier 1 risk-based capital ratio of at least 9.75% and a leverage ratio of at least 7.50%. To ensure compliance with these capital ratios we raised approximately $8.7 million in a private offering of the Company’s common stock in November 2005, of which substantially all of the proceeds were contributed to the Bank. We were in compliance with all required capital ratios at December 31, 2006 and June 30, 2007. The OCC approved all four quarterly dividend payments from the Bank to the Company in 2006 and the first and second quarter dividend payments in 2007. Under the agreement, the Bank will not be deemed to be “well capitalized” for certain regulatory purposes. Such capital category may not, however, accurately represent the Bank’s general financial condition or prospects. In January 2006, the Company received a supervisory letter from its primary regulator the Federal Reserve Bank of Philadelphia. Among other things, the letter requires that the Company obtain prior approval before declaring and paying dividends to shareholders. The Federal Reserve Bank of Philadelphia has approved all four quarterly dividend payments in 2006 and the first and second quarter 2007 dividend payments to shareholders. 7. Recent Accounting Pronouncements In March 2006, the FASB issued Statement of Financial Accounting Standards No. 156, “Accounting for Servicing of Financial Assets – an amendment of FASB Statement No. 140” (Statement 156).Statement 156 requires recognition of a servicing asset or liability at fair value each time an obligation is undertaken to service a financial asset by entering into a servicing contract. Statement 156 also provided guidance on subsequent measurement methods or each class of separately recognized servicing assets and liabilities and specifies financial statement presentation and disclosure requirements. This statement is effective for fiscal years beginning after September 15, 2006, or January 1, 2007 for the Company. The Company had elected to continue amortizing mortgage servicing rights over the estimated lives of the underlying loans. As a result, the adoption of this standard did not impact the Company’s consolidated financial statements. In June 2006, the FASB issued FASB Interpretation No. 48, “Accounting for Uncertainty in Income Taxes” (FIN 48). The interpretation clarifies the accounting for uncertainty in income taxes recognized in an enterprise’s financial statements in accordance with FASB Statement No. 109, “Accounting for Income Taxes.”
